DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 11/16/2021, in which claim 2 has been amended, claims 10-20 have been withdrawn previously and entered of record.
3.   Claims 1-9 are pending for examination.

Response to Remarks/Arguments
4.  Claim 2 has been amended. Based on the amended claim, the objection of the claim is withdrawn. 
5.  Applicant’s remarks on pages 7-10 of the amendment with respect to the rejection of independent claim 1 and its associated dependent claim 2 under the 35 U.S.C. § 102 have been fully considered but are moot in view of new ground(s) of rejection below.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Losavio et al. (U.S. Patent Application Publication 2008/0278923, hereinafter “Losavio”).
           Regarding independent claim 1, Losavio discloses a semiconductor device comprising: 
             a first chip configured to include a logic circuit (Fig. 3A and accompanying texts, a first chip 310 configured to include a logic circuit, e.g., a global decoder 350, para. [0082]); and
             a second chip stacked on the first chip, and configured to include 5a memory cell array (Fig. 3A and accompanying texts, a second chip 3103 stacked on the first chip 310, and 
          wherein at least one transfer circuit configured to connect a row line of the memory cell array to a global row line is distributed to each of the first chip and the second chip (Figs. 3A-3B and accompanying texts, at least one transfer circuit, e.g., a local row/word line decoder and a local multiplexer in the second chip 3103, configured to connect a row/word line of the memory sector 225 in the second chip 3103 to a global row/word line via another transfer circuit, e.g., a global word line decoder and a global multiplexer included in the global decoder 350 of the first chip 3104, similar to the circuits described for the bit lines BL in Fig. 3B,  para. [0078]-[0083]).
  
Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.     Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Losavio et al. (U.S. Patent Application Publication 2008/0278923, hereinafter “Losavio”), in view of Sukekawa (U.S. Patent Application Publication 2019/0363074, hereinafter “Sukekawa”, cited in the previous Office Action dated 8/27/2021).
          Regarding dependent claim 2, Losavio teaches all the limitations of claim 1 above except for a plurality of first pads common to a first surface of the first chip; and a plurality of 
        Sukekawa teaches a semiconductor device 10comprising: a plurality of first pads common to a first surface of the first chip; and a plurality of second pads common to a first surface of the second chip, 15wherein each of the plurality of first pads and each of the plurality of second pads are bonded to each other (Figs. 1-2 and accompanying texts, a plurality of first pads, e.g., bonding electrodes BE2 of Fig. 2,  common to a first surface of a first chip, e.g., logic chip 20,; and a plurality of second pads, e.g., bonding electrodes BE1 of Fig. 2, common to a first surface of a second chip, e.g., memory chip 10, 15wherein each of the plurality of first bonding electrodes BE2 and each of the plurality of second bonding electrodes BE1 are bonded to each other, as shown in Fig. 2).
        Since Losavio and Sukekawa are both from the same field of semiconductor memory device, the purpose disclosed by Sukekawa would have been recognized in the pertinent art of Losavio.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sukekawa into the teaching of Losavio for the purpose of providing a semiconductor memory device having a plurality of stacking chips which included separate memory chip and logic chip. The memory chip and the logic chip are stacked with each other so that each of first bonding electrodes of the memory chip is electrically connected to an associated one of second bonding electrodes of the logic chip. Thus, the degree of integration of semiconductor memory devices is increased (Sukekawa, Abstract).


         Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
14.     The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding dependent claim 3, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein: the plurality of first pads is coupled to the logic circuit and a first transfer circuit disposed in the first chip; 20the plurality of second pads is coupled to the memory cell array and a second transfer circuit disposed in the second chip; and an operation voltage and a row line selection signal are received by the first transfer circuit and the second transfer circuit through the plurality of first pads and the plurality of second pads”.   
            Regarding dependent claim 4, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first chip includes: a first transfer circuit configured to connect the global row line and the row line in response to a row line selection signal; 5a block decoder configured to provide the row line selection signal to the first transfer circuit and a second transfer circuit disposed in the second chip; a global decoder configured to provide an operation voltage to the first transfer circuit and the second transfer circuit through the global 10row line; and a peripheral circuit configured to provide a block selection signal to the block decoder”. Claims 5-6 depend on claim 4.
         Regarding dependent claim 7, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the second chip includes: a second transfer circuit configured to receive a row line selection signal and an operation voltage from the first chip through a plurality 28of first pads common to an interface between the first chip and the second chip, and configured to connect the row line of the memory cell array to the global row line in response to the row line selection signal”. Claims 8-9 depend on claim 7.

Conclusion
15.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827